   Case 1:15-cv-07488-CM-RWL Document 825 Filed 06/14/19 Page 1 of 7



               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF NEW YORK


IN RE NAMENDA DIRECT PURCHASER
ANTITRUST LITIGATION                         Case No. 1:15-cv-07488-CM (RWL)



         FOREST’S OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE
         NO. 9: EXCLUDE EVIDENCE AND ARGUMENT THAT THE FTC
    OR THE PATENT COURT “APPROVED” OF THE NAMENDA AGREEMENTS




                               Counsel for Defendants Actavis plc, Forest
                               Laboratories, LLC, Forest Laboratories, Inc., and
                               Forest Laboratories Holdings Ltd.
         Case 1:15-cv-07488-CM-RWL Document 825 Filed 06/14/19 Page 2 of 7



                                                    TABLE OF CONTENTS

ARGUMENT .................................................................................................................................. 1

          I.      DPPs’ Motion Must Be Denied as Moot Because Forest Does Not Intend to Argue
                  that Either Government Regulators or the Patent Court “Approved” the
                  Settlements .................................................................................................................. 1

          II.     The Submission of the Patent Settlement Agreements to the FTC is Relevant and
                  Admissible for Other, Independent Reasons .............................................................. 1

                     A.      The Submission to the FTC Is Relevant to Rebut Claims of Linkage Between
                             the Mylan Patent Settlement Agreement and the Lexapro Amendment......... 2

                     B.      The Submission to the FTC Is Relevant to Rebut Any Claim that the Lexapro
                             Amendment or Patent Settlements were Executed Surreptitiously ................ 3

          III.       DPPs Concede that the Patent Court’s Stipulations of Dismissal Are Relevant .... 3

CONCLUSION ............................................................................................................................... 4
       Case 1:15-cv-07488-CM-RWL Document 825 Filed 06/14/19 Page 3 of 7




                                    TABLE OF AUTHORITIES

                                                                                                  Page(s)
                                                 CASES

In re Nexium Esomeprazole Antitrust Litig.,
    No. 12-md-02409-WGY (D. Mass. Oct. 20, 2014), ECF No. 1100 ..........................................1

In re TFT-LCD (Flat Panel) Antitrust Litig.
    No. 3:07-md-01827 (N.D. Cal Apr. 26, 2012), ECF Nos. 5536, 5597 ......................................2




                                                    ii
      Case 1:15-cv-07488-CM-RWL Document 825 Filed 06/14/19 Page 4 of 7



       DPPs’ Motion in Limine No. 9 should be denied as moot because Forest does not intend to

argue that either the Federal Trade Commission or the court presiding over the patent litigations

“approved” of the terms of patent settlement agreements. To the extent it seeks any broader relief

or exclusion, DPPs’ motion should be denied on the merits.

                                         ARGUMENT

I.     DPPs’ Motion Must Be Denied as Moot Because Forest Does Not Intend to Argue that
       Either Government Regulators or the Patent Court “Approved” the Settlements

       DPPs’ motion “for an order precluding Forest from arguing that either the Federal Trade

Commission (“FTC”) or the patent court overseeing the Namenda patent litigation tacitly

‘approved’ of the Namenda agreements by omitting to sua sponte enjoin them” should be denied

as moot. ECF No. 747, Mem. in Supp. of Pls.’ Mot. In Limine No. 9: Exclude Evidence and

Argument that the FTC or the Patent Court “Approved” of the Namenda Agreements (“DPPs’ MIL

9”) at 1. Forest does not intend to argue that either the FTC or the patent court “approved” the

terms of the settlement agreements, nor do DPPs cite to any Forest pleadings or contentions that

suggest otherwise. However, Forest’s submission of the settlement agreements to the FTC, the

FTC’s inaction, and the patent court’s orders of dismissal are relevant to other issues in the case

such as to rebut evidence of linkage between the Mylan patent settlement agreement and the

Lexapro Amendment as well as the fact and timing of the termination of the patent litigations.

Therefore, to the extent DPPs’ motion seeks any broader exclusion or relief, it should be denied.

II.    The Submission of the Patent Settlement Agreements to the FTC is Relevant and
       Admissible for Other, Independent Reasons

       The fact of the submission of the settlements to the FTC alone provides a basis for the jury

to hear this evidence. Indeed, in Nexium Judge Young found that the submission of the settlement

agreement at issue to the FTC was admissible evidence. See In re Nexium Esomeprazole Antitrust

Litig., No. 12-md-02409-WGY, Charge Conference 43:18-44:6 (D. Mass. Oct. 20, 2014), ECF
      Case 1:15-cv-07488-CM-RWL Document 825 Filed 06/14/19 Page 5 of 7



No. 1100 (allowing the fact that patent settlement agreement in a reverse payment case was

submitted to the FTC to be presented to the jury). Two additional considerations warrant

admission: 1) to rebut DPPs’ arguments alleging a link between the Lexapro Amendment and the

Mylan patent settlement agreement; and 2) to rebut any claim that the Lexapro Amendment and

Mylan patent settlement agreement hid anything from antitrust government regulators.

       A.      The Submission to the FTC Is Relevant to Rebut Claims of Linkage Between
               the Mylan Patent Settlement Agreement and the Lexapro Amendment

       DPPs apparently intend to affirmatively introduce evidence of Forest’s submission of both

the Mylan patent settlement agreement and Lexapro Amendment to the FTC to argue that the

agreements are “linked.” See, e.g., ECF No. 699-1, Revised Pls.’ Contentions (“DPPs’ Cont.”) at

¶ 137 (contending the fact that “Forest’s counsel submitted to the Federal Trade Commission and

the Department of Justice, a copy of the Lexapro Amendment, and the Mylan Namenda IR patent

settlement” demonstrates they are linked). DPPs will argue that this linkage means that Forest

made an illegal “large and unexplained” payment to Mylan.

       If DPPs open the door to the FTC submission to show linkage, in fairness, Forest must be

able to rebut the false impression of linkage by explaining why the patent settlement agreement

and the Lexapro Amendment are independent agreements including an explanation of the legal

requirement for submission of patent settlement agreements to federal regulators. DPPs’ intended

use of the submissions to the federal regulators on linkage would also open the door to allow Forest

to introduce the fact that neither the FTC nor the DOJ took any action on the agreements. See,

e.g., In re TFT-LCD (Flat Panel) Antitrust Litig. No. 3:07-md-01827 (N.D. Cal Apr. 26, 2012),

ECF No. 5597 at 4 (denying motion to exclude evidence of non-indictment by DOJ where DPPs

intended to affirmatively use government investigations and other indictments as evidence in their

case-in-chief); id., ECF No. 5536 Pretrial Conference Tr. at 59:8-10, 60:11-12 (“THE COURT: It


                                                 2
       Case 1:15-cv-07488-CM-RWL Document 825 Filed 06/14/19 Page 6 of 7



is a fact that they weren’t indicted. That doesn't mean they’re innocent. It just means they weren’t

indicted, right? . . . But certainly [Toshiba] is entitled to say, ‘we weren’t indicted.’”).

        B.      The Submission to the FTC Is Relevant to Rebut Any Claim that the Lexapro
                Amendment or Patent Settlements were Executed Surreptitiously

        DPPs also apparently intend to argue that Forest engaged in a cover up with respect to the

Lexapro Amendment and patent settlement. See, e.g., DPPs’ Cont. at ¶¶ 219-222 (contending that

Forest’s defenses on procompetitive benefits are “pretextual” and the intent behind the patent

settlement agreement and Lexapro Amendment was to delay generic entry); see also ECF No. 657,

Pls.’ Mem. of Law in Opp’n to Defs.’ Mot. for Summ. J. at 31 (characterizing Forest’s forecasts

as a “fig-leaf designed to hide” a reverse payment). Thus, Forest’s submission of the settlement

agreements and the Lexapro Amendment to the government agency that enforces the antitrust laws

should be admissible to show that Forest did not execute the settlements or business agreements

in the shadows or attempt to hide the terms from federal regulators, or that Forest engaged in any

cover up.

III.    DPPs Concede that the Patent Court’s Stipulations of Dismissal Are Relevant

        Similarly, Forest does not intend to argue that the patent court “approved” the terms of the

settlement or business agreements by entering the stipulations of dismissal.                   As DPPs

acknowledge, however, the stipulations of dismissal in the patent action are relevant to other

issues, including the fact and timing of the termination of the patent litigations. See, e.g., DPPs’

MIL 9 at 3-4 (quoting King Drug Co. of Florence, Inc. v. Cephalon, Inc., No. 2:06-cv-1797, 2016

U.S. Dist. LEXIS 142891, at *18 (E.D. Pa. Jan. 8, 2016) (stipulations of dismissal in reverse

payment antitrust cases relevant to prove end of patent litigation in antitrust litigation regarding

the drug Provigil)). Because DPPs have not requested broader exclusion of the stipulations or

evidence related to their entry, the Court should deny DPPs’ motion as moot.



                                                   3
      Case 1:15-cv-07488-CM-RWL Document 825 Filed 06/14/19 Page 7 of 7



                                       CONCLUSION

       For the foregoing reasons the Court should deny DPPs’ motion as moot.

Dated: June 14, 2019                             Respectfully submitted,



                                                  By:/s/ Martin M. Toto .
 Beth Wilkinson                                   Martin M. Toto
 Rakesh Kilaru                                    Heather K. McDevitt
 Kieran Gostin                                    John H. Chung
 WILKINSON WALSH + ESKOVITZ                       Michael E. Hamburger
 2001 M Street NW, 10th Floor                     William H. Bave, III
 Washington, D.C. 20036                           Kristen O’Shaughnessy
 Telephone: (202) 847-4000                        Kevin C. Adam
                                                  WHITE & CASE LLP
 Counsel for Defendants Actavis plc,              1221 Avenue of the Americas
 Forest Laboratories, LLC, Forest                 New York, New York 10020
 Laboratories, Inc., and Forest                   Telephone: (212) 819-8200
 Laboratories Holdings Ltd.
                                                  J. Mark Gidley
                                                  Christopher M. Curran
                                                  Eric Grannon
                                                  WHITE & CASE LLP
                                                  701 Thirteenth Street, NW
                                                  Washington, DC 20005
                                                  Telephone: (202) 626-3600

                                                  Heather M. Burke
                                                  Eric E. Lancaster
                                                  WHITE & CASE LLP
                                                  3000 El Camino Real
                                                  2 Palo Alto Square, Ste. 900
                                                  Palo Alto, CA 94306
                                                  Telephone: (650) 213-0300

                                                  Counsel for Defendants Actavis plc,
                                                  Forest Laboratories, LLC, Forest
                                                  Laboratories, Inc., and Forest
                                                  Laboratories Holdings Ltd.




                                             4
